[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Dayton v. State, Slip Opinion No. 2022-Ohio-2073.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2022-OHIO-2073
    THE CITY OF DAYTON, APPELLEE, v. THE STATE OF OHIO, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Dayton v. State, Slip Opinion No. 2022-Ohio-2073.]
Court of appeals’ judgment vacated, and cause remanded for application of
          Newburgh Hts. v. State.
      (No. 2021-0592—Submitted June 14, 2022—Decided June 22, 2022.)
             APPEAL from the Court of Appeals for Montgomery County,
                              No. 28818, 2021-Ohio-967.
                                 _________________
          {¶ 1} The judgment of the court of appeals is vacated, and the cause is
remanded to that court for application of Newburgh Hts. v. State, __ Ohio St.3d __,
2022-Ohio-1642, __ N.E.3d __.
          KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART, and BRUNNER, JJ.,
concur.
          O’CONNOR, C.J., would reverse the court of appeals’ judgment only as to
the home-rule issues.
                                 _________________
                               SUPREME COURT OF OHIO




       Barbara J. Doseck, Dayton City Attorney, and John C. Musto, Dayton Chief
Trial Counsel, for appellee.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General,
Stephen P. Carney, Deputy Solicitor General, and Caitlyn Nestleroth Johnson and
Iris Jin, Assistant Attorneys General, for appellant.
                           ________________________




                                          2